


Exhibit 10.9

 

UNIVERSAL AMERICAN CORP.

2011 OMNIBUS EQUITY AWARD PLAN

EMPLOYEE RESTRICTED STOCK
AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of
[[GRANTDATE]] (the “Date of Grant”), is made by and between Universal American
Corp., a Delaware corporation (the “Company”), and [[FIRSTNAME]] [[LASTNAME]]
(“Participant”).  Any capitalized terms not otherwise defined in this Agreement
shall have the definitions set forth in the Plan.

 

WHEREAS, the Company has adopted the Universal American Corp. 2011 Omnibus
Equity Award Plan (the “Plan”), pursuant to which Restricted Stock may be
granted; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Restricted Stock provided for herein to
Participant subject to the terms set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.                                      Grant of Restricted Stock.

 

(a)           Grant. The Company hereby grants to Participant [[SHARESGRANTED]]
shares of Restricted Stock (the “Restricted Shares”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.

 

(b)           Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan.  The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.

 

(c)           Acceptance of Agreement. Unless Participant notifies the Company’s
General Counsel in writing within 14 days after the date shown on the signature
page of this Agreement that Participant does not wish to accept this Agreement,
Participant will be deemed to have accepted this Agreement and will be bound by
the terms of the Agreement and the Plan. Any such notice may be given to the
General Counsel at the Company’s principal executive office. By accepting this
Agreement, the Participant consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules (which consent may be revoked in writing by the
Participant at any time upon three business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant).

 

2.             Vesting.  Subject to the Participant’s continued employment with
the Company or an Affiliate, one hundred percent (100%) of the Restricted Shares
shall vest on the earlier to occur of (i) the six-month anniversary of a Change
in Control, or (ii) the date following a Change in Control on which
Participant’s employment with the Company or an Affiliate is terminated without
Cause or by the Participant for Good Reason.

 

--------------------------------------------------------------------------------


 

As used in this Section 2, the terms Change in Control, Cause and Good Reason
have the definitions ascribed in the Plan.  Upon vesting, the Restricted Shares
shall no longer be subject to the transfer restrictions pursuant to
Section 7(a) hereof or cancellation pursuant to Section 3 hereof.

 

3.             Termination of Employment.  If the Participant’s employment or
service with the Company or any Affiliate, as applicable, terminates for any
reason (except as provided in Section 2 hereof), then all unvested Restricted
Shares shall be cancelled immediately and the Participant shall immediately
forfeit any rights to such Restricted Shares.

 

4.             Rights as a Stockholder.  At all times, the Participant shall
have, with respect to the Restricted Shares, all the rights of a stockholder of
the Company, including, if applicable, the right to vote the Restricted Shares
and to receive any dividends upon vesting of such Restricted Stock, subject to
the restrictions set forth in the Plan and this Agreement. The Committee may
apply any restrictions to dividend payments during the Restricted Period that it
deems appropriate.

 

5.             Compliance with Legal Requirements.

 

(a)           Generally.  The granting of the Restricted Shares, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on any Restricted Shares as it deems necessary or advisable under applicable
federal securities laws, the rules and regulations of any stock exchange or
market upon which such Restricted Shares are then listed or traded, and/or any
blue sky or state securities laws applicable to such Restricted Shares.  It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the
Participant.  The Participant agrees to take all steps the Committee or the
Company determines are necessary to comply with all applicable provisions of
federal and state securities law in exercising his or her rights under this
Agreement.

 

(b)           Tax Withholding. Vesting of the Restricted Shares shall be subject
to the Participant satisfying any applicable federal, state, local and foreign
tax withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to the Participant in connection
with the Restricted Shares or otherwise, or require the Participant to remit to
the Company, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Company may permit or require the Participant to satisfy, in
whole or in part, the tax obligations by withholding shares of Common Stock upon
vesting of the Restricted Shares.

 

6.             Clawback.  Notwithstanding anything to the contrary contained
herein, the Committee may, in its sole discretion, cancel this Restricted Stock
award if the Participant, without the consent of the Company, while employed by
or providing services to the Company or any Affiliate or after termination of
such employment or service, violates a non-competition, non-solicitation,
non-disparagement or non-disclosure covenant or agreement, or otherwise has
engaged in or engages in activity that is in conflict with or adverse to the
interest of the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in its sole discretion.  Further, if the Participant otherwise has
engaged in or engages in any activity referred to in the preceding sentence, the
Participant shall forfeit any compensation, gain or other value realized
thereafter on the vesting or settlement of this Restricted Stock award, the sale
or other transfer of this Restricted Stock award, or the sale of shares of
Common Stock acquired in respect of this Restricted Stock award, and must
promptly

 

2

--------------------------------------------------------------------------------


 

repay such amounts to the Company.  In addition, if the Participant receives any
amount in excess of what the Participant should have received under the terms of
this Restricted Stock award for any reason (including without limitation by
reason of a financial restatement, mistake in calculations or other
administrative error), all as determined by the Committee in its sole
discretion, then the Participant shall be required to promptly repay any such
excess amount to the Company.  To the extent required by applicable law
(including without limitation Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of NYSE or other securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, or
if so required pursuant to a written policy adopted by the Company, this
Restricted Stock award shall be subject (including on a retroactive basis) to
clawback, forfeiture or similar requirements (and such requirements shall be
deemed incorporated by reference into this Agreement).

 

7.                                      Miscellaneous.

 

(a)           Transferability. The Restricted Shares may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan.

 

(b)           Waiver. Any right of the Company contained in this Agreement may
be waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

 

(c)           Section 409A.  The Restricted Shares are not subject to
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section 7(c) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the Restricted Shares will not be subject to interest
and penalties under Section 409A.

 

(d)           Notices. Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, to the attention of
the Corporate Secretary at the Company’s principal executive office.

 

(e)           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(f)            No Rights to Employment. Nothing contained in this Agreement
shall be construed as giving Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge Participant at any time for any reason whatsoever.

 

3

--------------------------------------------------------------------------------


 

(g)           Fractional Shares.  In lieu of issuing a fraction of a share of
Common Stock resulting from an adjustment of the Restricted Shares pursuant to
Section 12 of the Plan or otherwise, the Company shall be entitled to pay to the
Participant an amount equal to the Fair Market Value of such fractional share.

 

(h)           Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. Any notice should
be made to the attention of the Corporate Secretary of the Company at the
Company’s principal executive office. If no designated beneficiary survives the
Participant, the Participant’s estate shall be deemed to be Participant’s
beneficiary.

 

(i)            Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

 

(j)            Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 9 of the Plan.

 

(k)           Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(l)            Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as set forth below.

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

By:

/s/ David Monroe

 

Name:

David Monroe

 

Title:

SVP, Finance

 

Date:

[[GRANTDATE]]

 

4

--------------------------------------------------------------------------------
